2022 IL App (5th) 190524-U
            NOTICE
                                                                                          NOTICE
 Decision filed 08/04/22. The
                                                                               This order was filed under
 text of this decision may be             NO. 5-19-0524
                                                                               Supreme Court Rule 23 and is
 changed or corrected prior to
 the filing of a Petition for                                                  not precedent except in the

 Rehearing or the disposition of
                                             IN THE                            limited circumstances allowed
 the same.                                                                     under Rule 23(e)(1).
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Madison County.
                                                )
v.                                              )     No. 17-CF-2416
                                                )
PATRICK WILSON,                                 )     Honorable
                                                )     Neil T. Schroeder,
      Defendant-Appellant.                      )     Judge, presiding.
______________________________________________________________________________

         JUSTICE WHARTON delivered the judgment of the court.
         Justices Cates and Vaughan concurred in the judgment.

                                            ORDER

¶1       Held: The defendant’s convictions and consecutive sentences for attempted first degree
               murder with a finding that the defendant personally discharged a firearm,
               proximately causing serious bodily harm, and armed robbery with a firearm did not
               violate the one-act, one-crime rule because the offenses were not carved from a
               single physical act and each offense required proof of an element that was not part
               of the other offense. The court did not abuse its discretion in admitting into evidence
               recordings of phone calls the defendant placed to family members from the county
               jail where the conversations were relevant to show that the defendant was directing
               his family members to a large sum of hidden cash only four days after the armed
               robbery at issue.

¶2       The defendant, Patrick Wilson, appeals his convictions for attempted first degree murder

and armed robbery with a firearm arising from the robbery of a convenience store. He argues that

(1) his convictions on both charges violate the one-act, one-crime rule and (2) the court abused its




                                                  1
discretion in admitting recordings of six calls he placed from the county jail because their probative

value was outweighed by the risk of undue prejudice. We affirm.

¶3                                      I. BACKGROUND

¶4     The charges against the defendant stemmed from a robbery of the 402 Kwik Shop, a gas

station convenience store in Collinsville, Illinois, on the night of August 15, 2017. At

approximately 10:26 that night, an armed man entered the store wearing a blue bandana over his

face and a Chicago Bulls cap. He demanded money from store employees Charles Atkins and

Melissa Noell. Before Atkins and Noell had time to react, the armed man fired a shot that struck

Atkins in the left groin. Atkins crawled to the register and opened it. The shooter took cash from

inside and under the register, then fled.

¶5     Atkins was flown by helicopter to Barnes-Jewish Hospital in St. Louis, where he underwent

surgery to repair a transected vein and received post-operative care in the intensive care unit. At

trial, Atkins testified that he underwent multiple procedures and physical therapy, and that he

continued to experience post-traumatic stress disorder, scarring, and pain that “comes and it goes.”

¶6     Responding officers found a cell phone outside the Kwik Shop. A police canine directed

the officers to a glove and a backpack located behind an apartment complex near the store and to

a gold-colored bicycle located in a nearby tree line. Inside the backpack, officers found a debit

card in the name of Patrick Wilson and a box containing 12 rounds of .38-caliber ammunition.

¶7     Much of this evidence was subsequently linked to the defendant. The face of the phone

bore a photograph of a young girl captioned “Payton T. Wilson,” the name of the defendant’s

daughter. In addition, a search of phone records revealed that there were four incoming calls from

numbers associated with the defendant’s brother and mistress shortly before the robbery. A partial

fingerprint lifted from the box of ammunition was consistent with the defendant’s fingerprint.


                                                  2
Finally, the defendant’s neighbor testified that she had seen the defendant riding a bicycle that

looked like the gold-colored bicycle found in the tree line near the apartment complex and the 402

Kwik Shop.

¶8     Police never recovered the weapon involved in the shooting or the Chicago Bulls cap and

blue bandana worn by the shooter. They did, however, find evidence that the defendant posted a

picture on Facebook in which he was wearing a cap similar to the one worn by the shooter and

another picture in which he was wearing a blue bandana on his head.

¶9     The defendant was arrested and charged with attempted first degree murder (720 ILCS 5/8-

4(a), 9-1(a)(1) (West 2016)), armed robbery with a firearm (id. § 18-2(a)(4)), aggravated battery

with a firearm (id. § 12-3.05(e)(1)), and unlawful possession of a firearm by a felon (id. § 24-

1.1(a)). The court entered a judgment of nolle prosequi on the aggravated battery charge before

trial at the request of the State, and the charge of unlawful possession of a weapon by a felon was

severed from the other charges at the request of the defendant. The matter thus proceeded to trial

on the charges of attempted murder and armed robbery with a firearm alone.

¶ 10   At trial, in addition to the evidence we have already described, the State presented

recordings of six phone calls the defendant made to members of his family from the county jail.

In the recordings, the defendant can be heard directing members of his family to the location of

$8000 in cash. The calls were placed just four days after the robbery, on August 19, 2017. The

State also offered into evidence a recording of a March 4, 2018, phone call between the defendant

and his wife. The admission of that recording is not at issue in this appeal.

¶ 11   The defendant objected to the admission of the recordings, arguing that they were not

relevant and that the statements by the defendant’s family members were inadmissible hearsay. He

asserted that “the sum and substance of these conversations is the addressing of the money being


                                                 3
income tax refund proceeds.” We note that in the March 2018 recording, the defendant does state

that the cash was the proceeds of his tax refund.

¶ 12     The State argued that the evidence was relevant because it demonstrated that just four days

after the robbery, the defendant was directing family members to the location of a large sum of

hidden cash. The prosecutor further noted that she did not recall any mention of a tax refund in the

calls. In response to the defendant’s hearsay argument, the prosecutor noted that the statements of

the other speakers were admissible to “give the conversation context.”

¶ 13     At this point, the defense argued that the recordings should be excluded even if relevant

because their probative value was outweighed by the risk of undue prejudice. Defense counsel

pointed out that there was no allegation or evidence concerning the amount of cash that was taken

during the robbery.

¶ 14     The court overruled the defendant’s hearsay objection. Before ruling on the relevancy

objection, the court asked the parties to address the question of the amount of money.

¶ 15     The defendant reiterated his assertion that there was no information about the amount of

money taken during the robbery. He further asserted that, although the defendant’s reference to his

tax refund may have been in the portion of the recording edited out by the State, the reference is

there.

¶ 16     The State acknowledged that it had no information on the precise amount stolen from the

convenience store. The State further argued that the recordings had additional relevance because

there is a mention of a .38-caliber weapon during the conversations, and forensic evidence

indicated that .38-caliber ammunition was used.

¶ 17     The court overruled the defendant’s objection, stating:




                                                    4
       “I believe that someone hiding or directing people to hidden cash within days of an armed

       robbery where he took cash is relevant. I believe that discussing with someone about a

       caliber of weapon which is—which is the caliber of ammunition that was found in a

       backpack close to the scene with your client’s fingerprint or alleged to be his fingerprint is

       relevant.”

The court noted that defense counsel could cross-examine the State’s witness about anything he

believed was edited out, anything he thought would provide context, and any gaps in the evidence

concerning amount of cash taken.

¶ 18   After the court ruled, the prosecutor stated for the record that the portions of the recordings

that had been redacted were all either direct references to a 2009 robbery or statements that made

it obvious that the defendant had previously been in prison. She explained that during one of the

calls, the defendant spoke to his wife about clothing he would need in prison in sufficient detail

that jurors could easily infer he had previously been to prison.

¶ 19   Detective Jose Cerna testified about the recordings, which were admitted into evidence and

played for the jury during his testimony. He explained that the first four calls were placed to Corcea

Wilson, and that the defendant also spoke with other family members during the calls, including

the defendant’s brother, Antwon Salmond. Detective Cerna testified that the calls were placed

close in time.

¶ 20   The first four calls were played for the jury. In them, the defendant can be heard telling his

family members to look for $8000 in “paper” by some steps near a church two doors down from

his “crib.” He describes a white gate near the church and two concrete steps leading to the church.

In the fourth call, the defendant describes the cash as being “loose” and “in rubber bands.” In the




                                                  5
first call, he tells the listeners that he “can’t be playing on these phones” and that they must “read

between the lines.”

¶ 21    Detective Cerna testified that the defendant’s description of the church with the white gate

and two concrete steps was consistent with the Word of Life Church, which is located near the

defendant’s apartment. He further testified that “paper” is a slang term for money, and “crib” is a

slang term for home.

¶ 22    Detective Cerna next testified about the fifth and sixth calls. He stated that both calls were

placed to the defendant’s wife, Drenecia Quilling, and that the defendant also spoke with Antonio

Wilson during the calls. These calls took place on August 19, 2017, shortly after the previous calls.

The fifth and sixth calls were played for the jury. In them, the defendant refers to the denominations

of the bills, describing them as ones, fives, tens, and twenties. Quilling mentions a “.38,” and the

defendant tells her to say that it was stolen.

¶ 23    Finally, the State played a recording of the March 4, 2018, call between the defendant and

Quilling. Detective Cerna acknowledged that the full recording of this call was eight minutes long,

while the redacted version played for the jury was only three minutes long.

¶ 24    On cross-examination, defense counsel asked Detective Cerna about the remainder of the

March 2018 call. The detective testified that the defendant “was mostly talking about his clothes,”

and that he also talked about his daughter, Payton. A recording of the remainder of the call was

admitted into evidence and played for the jury. In it, among other things, the defendant mentioned

receiving a tax refund and told Quilling to take care of Payton. Defense counsel asked, “Now with

respect to these phone calls—did you ever hear reference that the sum of an 8,000-dollar figure

was due to an income tax refund?” Detective Cerna replied, “Yeah, I did.”




                                                  6
¶ 25   Testing of a DNA sample taken from the phone recovered near the scene was inconclusive.

Police never recovered the weapon used in the robbery, and they also never recovered the hat and

bandana worn by the robber. Atkins, Noell, and a third eyewitness were unable to identify the

defendant as the robber. As mentioned earlier, the robber’s face was covered by a blue bandana

during the robbery.

¶ 26   Defense witnesses testified about the defendant’s whereabouts at and near the time of the

robbery. As stated earlier, the robbery occurred at approximately 10:26 p.m. on August 15, 2017.

His brother, Antwon Salmond, testified that the defendant had been robbed previously and that his

phone and backpack were taken from him. He further testified that he met up with the defendant

in East St. Louis at approximately 10 or 10:15 on the night of the robbery. He stated that the

defendant was with him until approximately 10:25 or 10:30. He admitted that shortly after the

robbery, he told police that the defendant was not with him that night.

¶ 27   Ryeisha Rice initially described herself as a “good friend” of the defendant, but she later

admitted that she was his girlfriend at the time of the robbery. Rice testified that the defendant was

at her home from approximately 8:30 or 9 p.m. until approximately 10 p.m. She testified that she

was going to drive him to the apartment of his sisters, Portia and Patrice Wilson, at that time, but

instead, they met up with his brother. Rice stated that she eventually drove the defendant to his

sisters’ apartment at around midnight.

¶ 28   Portia Wilson testified that she saw the defendant at her apartment at 7 p.m. on the night

of the robbery. She then went upstairs. She stated that when she came back downstairs at 11 p.m.,

the defendant was asleep on the sofa. Patrice Wilson testified to seeing the defendant in the Wilson

sisters’ apartment after midnight.




                                                  7
¶ 29      The jury returned verdicts of guilty on both counts. With respect to the attempted murder

charge, the jury also found that the State had proven beyond a reasonable doubt that the defendant

had personally discharged a firearm, thereby proximately causing great bodily harm to another

person.

¶ 30      The defendant filed a motion for a new trial. In relevant part, he argued that the court

abused its discretion in admitting the recordings of the phone calls into evidence because their

probative value was substantially outweighed by the risk of undue prejudice. The court denied the

defendant’s motion.

¶ 31      At the defendant’s sentencing hearing, the court and parties addressed the question of the

one-act, one-crime rule. The court found that convictions and sentences on both charges would not

run afoul of the rule. The court sentenced the defendant to consecutive terms of 45 years in prison

for attempted murder and 40 years for armed robbery with a firearm. The attempted murder

sentence included a mandatory enhancement of 25 years due to the jury’s finding that the defendant

personally discharged a firearm and proximately caused great bodily harm to Atkins. See 720 ILCS

5/8-4(c)(1)(D) (West 2018). This appeal followed.

¶ 32                                          II. ANALYSIS

¶ 33      On appeal, the defendant argues that (1) his convictions on both charges in this case violate

the one-act, one-crime rule and (2) the trial court abused its discretion in admitting the recordings

of the phone calls he placed to members of his family from the county jail four days after the

robbery. We reject both contentions.

¶ 34                                  A. The One-Act, One-Crime Rule

¶ 35      In People v. King, 66 Ill. 2d 551 (1977), the Illinois Supreme Court articulated what is

known as the one-act, one-crime rule. The court explained that the rule is necessary because


                                                   8
prejudice results for a criminal defendant when “more than one offense is carved from the same

physical act.” Id. at 566. The court further explained that in cases involving multiple acts, even

acts that are closely related, prejudice only results from multiple convictions if any are for offenses

that “are, by definition, lesser included offenses.” Id. The King court therefore held “that when

more than one offense arises from a series of incidental or closely related acts and the offenses are

not, by definition, lesser included offenses, [multiple] convictions with concurrent sentences can

be entered.” Id. Although the King court limited its holding to cases involving concurrent

sentences, the supreme court subsequently expanded this rule to encompass consecutive sentences

as well. People v. Artis, 232 Ill. 2d 156, 165 (2009) (citing People v. Rodriguez, 169 Ill. 2d 183,

187 (1996)). If, on the other hand, two or more offenses are “carved from the same physical act,”

the defendant’s conviction on the less serious charge must be vacated. People v. Angelly, 167 Ill.

App. 3d 477, 486 (1988).

¶ 36   Application of the one-act, one-crime rule involves a two-step process. First, the court must

determine whether the defendant’s criminal conduct consisted of a single physical act or multiple

separate acts. People v. Coats, 2018 IL 121926, ¶ 12. If the conduct consisted of multiple acts, the

court must then determine whether any of the charged offenses are lesser included offenses of

other charged offenses. If the defendant’s conduct consisted of multiple acts and none of the

offenses are lesser included offenses, “then multiple convictions are proper.” Id. Whether multiple

convictions violate the one-act, one-crime rule is a question of law. Our review is therefore

de novo. Id.

¶ 37   The defendant argues that his convictions on both charges violate the one-act, one-crime

rule. The State contends that the defendant forfeited this claim because his argument on the issue

at sentencing consisted of a single statement asserting that both offenses involved the “single act”


                                                  9
of shooting Atkins. To preserve an issue for appellate review, a defendant must object at trial.

People v. Abadia, 328 Ill. App. 3d 669, 680-81 (2001). Even assuming the defendant’s limited

argument constituted forfeiture, however, we may review a claim that has been forfeited under the

plain error rule if the evidence is closely balanced or if the error is so serious that it affected the

fairness of the defendant’s trial or undermined the integrity of the judicial process. People v.

Cloutier, 156 Ill. 2d 483, 507 (1993). Our supreme court has recognized that although the one-act,

one-crime rule does not have constitutional implications, it is an “error *** so serious that it

affected the fairness of the defendant’s trial and challenged the integrity of the judicial process.”

Artis, 232 Ill. 2d at 165. As such, review is appropriate under the second prong of the plain error

rule. Id. We will therefore address the defendant’s claim.

¶ 38   As stated previously, the first part of our one-act, one-crime inquiry is to determine whether

the defendant’s conduct consisted of more than one physical act. Here, the defendant appears to

acknowledge that his conduct consisted of multiple physical acts, and we agree. An “act” for

purposes of the one-act, one-crime rule is “any overt or outward manifestation which will support

a different offense.” King, 66 Ill. 2d at 566. Convictions on two offenses are proper if an act that

is common to both offenses is either (1) part of each offense or (2) the only act necessary for one

of the offenses, but part of the second offense. Smith, 2019 IL 123901, ¶ 18. The act of shooting

Atkins was common to both offenses, but the offense of armed robbery also required an additional

act—the taking of the cash. We must therefore move on to the second step of one-act, one-crime

analysis and consider whether either offense is a lesser included offense. Id. ¶ 37.

¶ 39   In the context of the one-act, one-crime rule, we determine whether an offense is a lesser

included offense of another offense using the abstract elements approach. This ensures that

defendants “ ‘are held accountable for the full measure of their conduct and harm caused.’ ” Id.


                                                  10
(quoting People v. Miller, 238 Ill. 2d 161, 173 (2010)). Under this approach, we make our

determination by comparing the statutory elements of the two offenses. If all the elements of one

offense are included as elements of the second offense, the first offense is a less included offense

and the defendant’s conviction on that offense must be vacated. Id.

¶ 40   Armed robbery with a firearm requires proof that a defendant committed the offense of

robbery, which requires proof that the defendant (1) knowingly took property from the person or

presence of another, (2) through the use of force or the threat of imminent force (720 ILCS 5/18-

1(a), 18-2(a) (West 2016)), and (3) proof that the defendant personally discharged a firearm that

proximately caused great bodily harm, permanent disability or disfigurement, or death (id. § 18-

2(a)(4)). Attempted first degree murder requires proof that the defendant (1) committed an act

constituting a substantial step toward murder and (2) acted with the specific intent to kill. Id. § 8-

4(a); People v. Garrett, 216 Ill. App. 3d 348, 353 (1991). Armed robbery with a firearm requires

proof that the defendant took property from the victim, which is not an element of attempted

murder, while attempted murder requires proof of the specific intent to kill, which is not an element

of armed robbery with a firearm. As such, neither offense is a lesser included offense.

¶ 41    We note that the jury in this case was asked to find that in committing the offense of

attempted first degree murder, the defendant personally discharged a firearm, thereby proximately

causing great bodily harm to another individual. While this finding was related to a sentence

enhancement and was not an element of the offense itself, it was a common finding to both

offenses. See 720 ILCS 5/8-4(c)(1)(D), 18-2(a)(4) (West 2016). Even if we were to treat this

finding as an element of both offenses, it would not alter our conclusion. Because each offense

requires proof of at least one element that is not an element of the other, neither is a lesser included

offense.


                                                  11
¶ 42   In support of his contention to the contrary, the defendant points to language in the Illinois

Supreme Court’s decision in People v. Reveles-Cordova, 2020 IL 124797. There, the question was

how to apply the abstract elements test in the context of a home invasion conviction that was

predicated on criminal sexual assault. Id. ¶ 1. In holding that, under those circumstances, the

defendant’s conviction for criminal sexual assault was a lesser included offense of home invasion,

the court explained that “[p]roof of criminal sexual assault is a necessary element of proof of home

invasion predicated on criminal sexual assault.” Id. ¶ 21. For this reason, the court found that all

the elements of criminal sexual assault were also elements of home invasion predicated upon that

offense. Id. The court went on to put the abstract elements test a different way, stating that it “is

impossible to commit home invasion predicated upon criminal sexual assault without committing

criminal sexual assault.” Id.

¶ 43   Pointing to this language, the defendant poses the following rhetorical question: is it

possible to commit armed robbery with a firearm—which requires proof beyond a reasonable

doubt that a defendant personally discharged a firearm that proximately caused great bodily harm,

permanent disability or disfigurement, or death—without also committing attempted murder—

which requires proof of the specific intent to kill? The flaw in the defendant’s argument is that the

answer to this question is yes. Although the use of a firearm provides support for a conclusion that

the defendant specifically intended to kill the victim, it is not necessarily dispositive of that

question. See People v. Teague, 2013 IL App (1st) 110349, ¶ 26; People v. Ephraim, 323 Ill. App.

3d 1097, 1110 (2001). Evidence of the surrounding circumstances is also an important

consideration. See Ephraim, 323 Ill. App. 3d at 1110. Here, for example, the defendant shot Atkins

before he had a chance to comply with the defendant’s demand for money, which provided

additional evidence supporting the jury’s finding of specific intent. Because attempted first degree


                                                 12
murder and armed robbery with a firearm each require proof of elements that are not part of the

other offense, we conclude that neither crime is a lesser included offense. As such, the defendant’s

convictions on both charges do not violate the one-act, one-crime rule.

¶ 44                             B. Admission of the Recordings

¶ 45   The defendant next argues that the court abused its discretion by admitting the recordings

of the six phone calls he placed to family members four days after the robbery. He argues that the

probative value of the recordings was slight, while their potential for unfair prejudice was

substantial. He further argues that the recordings were, “in effect, propensity evidence.” We are

not persuaded.

¶ 46   Evidentiary rulings are a matter within the trial court’s sound discretion. We will not

reverse absent an abuse of discretion. People v. Becker, 239 Ill. 2d 215, 234 (2010). We will find

an abuse of discretion only if the trial court’s ruling was arbitrary, fanciful, or unreasonable, or if

“no reasonable person would agree with the position adopted by the trial court.” Id.

¶ 47   As the defendant correctly contends, evidence of other crimes is not admissible to show

the defendant’s propensity to commit crimes. People v. Illgen, 145 Ill. 2d 353, 364 (1991). While

other-crimes evidence is admissible if relevant for any purpose other than propensity, trial courts

must weigh the probative value of such evidence against its prejudicial effect. Id. at 365. As the

defendant also correctly notes, any relevant and otherwise admissible evidence should be excluded

if “its probative value is substantially outweighed by the danger of unfair prejudice, confusion of

the issues, or misleading the jury.” Ill. R. Evid. 403 (eff. Jan. 1, 2011).

¶ 48   The defendant argues that the recordings of the six phone calls had minimal probative

value, were unfairly prejudicial, and amounted to evidence of other crimes. The rationale

underlying each of these claims is his assertion that there was little to no evidence connecting the


                                                  13
cash the defendant was directing his family members to find with the cash taken during the

robbery. This is so, he contends, because (1) there was no evidence concerning the precise amount

of cash taken from the 402 Kwik Shop, (2) there was no reference to the 402 Kwik Shop robbery

during the calls, and (3) there was no indication in any of the recorded conversations that the cash

had been hidden recently. The defendant further contends that the recordings were highly

prejudicial and they suggested that he committed other crimes because (1) it is unlikely that the

convenience store would have as much as $8000 in cash in its register at the time of the robbery

and (2) it is also unlikely that a law-abiding citizen would hide a large amount of cash under a

stone next to a church.

¶ 49   The defendant appears to acknowledge that a recording of the fifth call may have some

relevance to the case. During that call, the defendant’s wife mentions a .38-caliber weapon. In

response, the defendant tells her to say that the gun was stolen. The defendant argues that a

recording of this call could have been entered into evidence without the remaining calls. We reject

the defendant’s contentions.

¶ 50   As we discussed earlier, the court carefully considered the content of the calls and its

relevance to the case prior to ruling to admit the recordings. The conversations took place just four

days after the robbery, and the hiding place described was near both the defendant’s apartment and

the site of the robbery. The defendant’s statement that the hidden cash consisted of bills in small

denominations is consistent with the type of cash likely to come from a convenience store cash

register. In addition, the conversation between the defendant and his wife concerning the .38-

caliber weapon is relevant because it relates to the .38-caliber ammunition found in the backpack.

Thus, the recordings of the defendant’s phone conversations were relevant evidence that tended to

show that he had hidden the proceeds from this robbery. While it may have been theoretically


                                                 14
possible for jurors to speculate as to whether some or all of the cash came from some other

nefarious source, the most likely inference to be drawn from the calls is that the defendant had

robbed the 402 Kwik Shop and hidden the proceeds next to the church. We find no abuse of

discretion.

¶ 51                                    III. CONCLUSION

¶ 52   For the foregoing reasons, we affirm the defendant’s convictions.



¶ 53   Affirmed.




                                              15